COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  CASA PALMIRA, L.P.,                             §                No. 08-18-00009-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                 171st District Court

  TAYLOR CHILD CARE, L.P. A/K/A                   §              of El Paso County, Texas
  TAYLOR CHILE CARE, LIMITED,
  AND MICHAEL W. HICKS,                           §               (TC# 2015DCV1729)

                        Appellees.                §

                                                  §
                                             ORDER

       Pending before the Court is Appellees’ unopposed motion to abate the appeal for ninety

days in order for the trial court to enter findings of fact and conclusions of law. According to the

motion, it is necessary for Appellees’ counsel to review the reporter’s record before submitting

proposed findings and conclusions to the trial court. The reporter’s record is currently due to be

filed on April 20, 2018. The motion is GRANTED.

       The trial court is directed to file written findings of fact and conclusions of law with the El

Paso District Clerk on or before May 24, 2018. The El Paso District Clerk is directed to prepare

and file a supplemental clerk’s record containing the findings of fact and conclusions of law with

the Clerk of this Court on or before June 3, 2018. The appeal will be reinstated by order of the


                                                 1
Court after the supplemental clerk’s record is filed. Appellant’s brief will be due no later than 30

days after the date the appeal is reinstated. In the event the findings and conclusions cannot be

filed by the deadline set forth above, Appellees shall file a motion with the Court requesting an

extension of the abatement. The motion must include the facts relied on to reasonably explain the

need for the extension. See TEX.R.APP.P. 10.5(a)(1).

       IT IS SO ORDERED this 23rd day of February, 2018.

                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                 2